NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0708n.06

                                            No. 12-6352                                  FILED
                                                                                     Aug 01, 2013
                           UNITED STATES COURT OF APPEALS                      DEBORAH S. HUNT, Clerk
                                FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff-Appellee,                           )
                                                     )
v.                                                   )       ON APPEAL FROM THE
                                                     )       UNITED STATES DISTRICT
JAMES JOHNATHAN ROGERS,                              )       COURT FOR THE EASTERN
                                                     )       DISTRICT OF KENTUCKY
       Defendant-Appellant.                          )
                                                     )



       BEFORE: GIBBONS and WHITE, Circuit Judges; GREER, District Judge.*


       PER CURIAM. James Johnathan Rogers appeals the district court’s judgment of conviction

and sentence.

       Rogers was charged with receiving child pornography, in violation of 18 U.S.C. § 2252(a)(2),

and possessing child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B). He moved to suppress

the evidence obtained during a search of his home as violative of his Fourth Amendment rights on

the ground that the Kentucky Attorney General’s Office lacked authority under state law to initiate

the search because it did not have statutory authority to investigate and prosecute his offense. After

the district court denied the motion to suppress, Rogers pled guilty to receiving child pornography.

The district court determined that Rogers’s total offense level was 30 and that his criminal history



       *
       The Honorable J. Ronnie Greer, United States District Judge for the Eastern District of
Tennessee, sitting by designation.
No. 12-6352
United States v. Rogers

category was I, resulting in a Sentencing Guidelines range of 97 to 121 months of imprisonment.

The court sentenced Rogers to 108 months in prison, to be followed by a life term of supervised

release.

       On appeal, Rogers makes two arguments: (1) the district court should have granted his

motion to suppress on the basis that the Kentucky Attorney General’s Office initiated the search of

his home without properly obtaining jurisdiction over the case under Kentucky law; and (2) the life

term of supervised release is substantively unreasonable because the district court placed undue

emphasis on the need for punishment and failed to adequately consider the fact that Rogers was

unlikely to recidivate.

       When reviewing the district court’s denial of a motion to suppress, we review its factual

findings for clear error and its legal conclusions de novo. United States v. Evans, 581 F.3d 333, 340

(6th Cir. 2009). A district court is required to exclude evidence only when it is seized in violation

of the Constitution. United States v. Beals, 698 F.3d 248, 263 (6th Cir. 2012). “While the states are

free to impose rules for searches and seizures that are more restrictive than the Fourth Amendment,

those rules will not be enforced in a federal criminal proceeding.” Id. The district court properly

denied Rogers’s motion to suppress. The alleged violation of state law did not make the search of

Rogers’s home constitutionally unreasonable because the search was conducted pursuant to a valid

warrant. See Beals, 698 F.3d at 264–66; Guest v. Leis, 255 F.3d 325, 333–34 (6th Cir. 2001); United

States v. Green, 178 F.3d 1099, 1104–06 (10th Cir. 1999).

       We review the substantive reasonableness of Rogers’s sentence under an abuse-of-discretion

standard. See United States v. Vowell, 516 F.3d 503, 512 (6th Cir. 2008). A sentence may be

                                                 -2-
No. 12-6352
United States v. Rogers

substantively unreasonable if the district court selects the sentence arbitrarily, bases the sentence on

an impermissible factor, fails to consider a pertinent sentencing factor, or gives an unreasonable

amount of weight to any pertinent factor. Id. at 510. We apply a rebuttable presumption of

substantive reasonableness to a within-guidelines sentence. United States v. Vonner, 516 F.3d 382,

389 (6th Cir. 2008) (en banc). Congress has authorized lifetime supervision for sexual offenders,

including those who violate 18 U.S.C. § 2252, see 18 U.S.C. § 3583(k); United States v. Kennedy,

499 F.3d 547, 553 (6th Cir. 2007).

        The district court did not abuse its discretion by imposing the recommended life term of

supervised release. The court explained that a life term was warranted given the amount and nature

of the images involved in the crime, Rogers’s educational level and prior position as a law

enforcement officer, and his efforts to conceal his illegal activity. See Kennedy, 499 F.3d at 553.

Further, there is nothing in the record to suggest that the court gave improper weight to the need for

punishment or failed to adequately consider Rogers’s likelihood to recidivate.

        Accordingly, we affirm Rogers’s conviction and sentence.




                                                  -3-